Citation Nr: 0940194	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's 
disease.

2.  Entitlement to service connection for arthritis of the 
legs and knees, to include as secondary to Osgood-Schlatter's 
disease.

3.  Entitlement to service connection for hybermobile flat 
feet.

4.  Entitlement to service connection for varicose veins, to 
include as secondary to Osgood-Schlatter's disease.

5.  Entitlement to service connection for major depressive 
disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002 and February 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for 
Osgood-Schlatter's disease; arthritis of the legs and knees; 
hybermobile flat feet; varicose veins; and major depressive 
disorder.

At his March 2008 hearing, the Veteran reported that there 
were outstanding VA outpatient treatment records located at 
the VA Outpatient Clinic in Mobile, Alabama.  The Board notes 
that VA treatment records presently in the claims file are 
current only through October 2006.  VA has a duty to obtain 
all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  The VA clinic records must be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
Veteran that has not already been 
obtained.  The Veteran identified VAMC 
in Mobile, Alabama as a place where he 
received treatment.  All of his 
records, for the period from October 
2006 to the present should be obtained 
from that facility.

2.  The claims file should be sent to 
the examiners who conducted the October 
and November 2008 VA examinations for 
addendums to their reports.  The 
examiners, after reviewing the 
additional VA treatment records 
associated with the claims folder in 
conjunction with this remand, should 
state whether it is at least as likely 
as not (at least a 50 percent 
probability or more) that the claimed 
conditions, namely, Osgood-Schlatter's 
disease, arthritis of the legs and 
knees, varicose veins, flat feet, and a 
depressive disorder, were either (if 
preexisting service) aggravated beyond 
their natural progression by that 
service, or are otherwise related to 
the Veteran's period of service (to 
include on a direct or any presumptive 
bases).

The examiner is advised that the 
Veteran is competent to report his 
symptoms, including those in service, 
and his reports must be considered in 
the opinion.  Complete rationales for 
all opinions expressed must be 
provided.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

